IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-62,564-01


                       EX PARTE DAMIAN BLAIN ALLEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR15255-A IN THE 220TH DISTRICT COURT
                            FROM BOSQUE COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to delivery of a controlled substance in a drug free zone in exchange

for deferred adjudication community supervision. He later pleaded true to violating the terms of his

deferred adjudication community supervision in exchange for a sentence of five years’

imprisonment, to run concurrently with a two-year sentence after revocation of community

supervision in an aggravated assault case. Applicant did not appeal his conviction or adjudication.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because adjudication counsel gave him

erroneous advice about parole eligibility. Applicant alleges that trial counsel told him that he would
                                                                                                        2

be eligible for parole after serving two years in prison (which was the length of the concurrent

sentence in the aggravated assault case). Applicant is being treated as ineligible for parole because

of the drug free zone allegation to which he pleaded guilty. See TEX . GOV ’T CODE §508.145(e).

        Applicant’s adjudication counsel has submitted an affidavit in which she states that she

repeatedly advised Applicant that she does not “practice parole” and that he should get a parole

attorney. However this Court has held that counsel has a duty to provide correct advice with regard

to parole eligibility:

        In situations in which the law is not clear, counsel should advise a client that pending
        criminal charges may carry a risk of other serious consequences. When a serious
        consequence is truly clear, however, counsel has an equally clear duty to give correct
        advice. Both failure to provide correct information and providing incorrect
        information violate that duty.


Ex parte Moussazadeh, 361 S.W.3d 684, 691 (Tex. Crim. App. 2012).

        In her affidavit, trial counsel also states that she pointed Applicant to research suggesting that

the parole eligibility requirements of Section 508.145(e) of the Texas Government Code “arguably”

do not apply to the specific subsection of the drug free zone statute pursuant to which Applicant was

sentenced in this case. Counsel does not identify the source of this research, but the record shows

that she relied upon a similar theory to argue that Applicant’s sentence after adjudication in this case

did not have to run consecutively with his sentence in the aggravated assault case, as would seem

to be required by Section 481.134(h) of the Texas Health and Safety Code and this Court’s holding

in Williams v. State, 253 S.W.3d 673, 678 (Tex. Crim. App. 2008). The State did not dispute

counsel’s argument with regard to concurrent sentencing, and the trial court ordered Applicant’s

sentences to run concurrently. However, trial counsel does not respond directly in her affidavit to
                                                                                                       3

Applicant’s claim that she told him he would be eligible for parole in two years.

        Contrary to the trial court’s findings of fact and conclusions of law, the transcript of the

adjudication hearing does not show that counsel stated on the record that Applicant would be eligible

for parole on this sentence after two years. Rather, the record reflects that counsel advised Applicant

that he would have to serve the concurrent two-year sentence for the aggravated assault day-for-day.

There is no discussion on the record about Applicant’s parole eligibility for this sentence.

        Applicant also alleges that had he been aware that he would not be eligible for parole on this

five-year sentence, he would not have agreed to plead “true” to the allegations in the motion to

adjudicate in exchange for that sentence, but would instead have opted for a “substance abuse plan.”

There is nothing in the record to indicate that Applicant was given the option to participate in a

substance abuse plan in lieu of the five-year sentence. In her affidavit, adjudication counsel states

that the only offers available were for prison time, and that five years was the lowest offer the State

would consider.

        Applicant has alleged facts that, if true, might entitle him to relief. Brady v. United States,

397 U.S. 742 (1970). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order

adjudication counsel to respond specifically to Applicant’s claim that she advised him that he would

be eligible for parole in two years. The trial court shall also obtain an affidavit or response from the

trial prosecutor, stating whether there were any other options involving drug treatment in lieu of the

five-year prison sentence offered to Applicant in exchange for his plea at adjudication. In developing

the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and
                                                                                                       4

wants to be represented by counsel, the trial court shall appoint counsel to represent him at the

hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court

shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether adjudication

counsel gave Applicant erroneous advice as to his parole eligibility. If adjudication counsel’s advice

regarding parole eligibility was incorrect, the trial court shall make findings of fact and conclusions

of law as to whether Applicant would have pleaded “true” or whether he would have insisted on

going to a contested adjudication hearing but for counsel’s erroneous advice. The trial court shall

make findings of fact and conclusions of law as to whether Applicant’s plea of true was involuntary.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 12, 2021
Do not publish